TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00733-CR







Jack Wilburn Deloney, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 90-242, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING







PER CURIAM


	In June 1992, appellant was convicted of attempted murder and sentenced to
imprisonment for twenty years.  An appeal was taken to this Court, but the appeal was dismissed
on the joint motion of appellant and the State.  Deloney v. State, No. 3-92-370-CR (Tex.
App.--Austin Aug. 12, 1992, no pet.) (not designated for publication).

	In November 1995, appellant tendered several motions and other documents to the
district clerk, including an "application to give notice of appeal," by which appellant again seeks
to appeal his conviction in the same cause.  These documents were forwarded to the Clerk of this
Court, who docketed and filed them under the cause number shown above.

	Appellant's present attempt to appeal this conviction is foreclosed by his previous
appeal and by the passage of time.  Any relief to which appellant might be entitled must be sought
by means of a post-conviction writ of habeas corpus.  Tex. Code Crim. Proc. Ann. art. 11.07,
§ 3 (West Supp. 1996).

	The appeal is dismissed for want of jurisdiction.


Before Chief Justice Carroll, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  January 10, 1996

Do Not Publish